Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 1 of 21 PageID #: 197




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


    NIR WEISS,
                           Plaintiff,                         Docket No.: 1:20-cv-04678-FB-RLM
                 v.
    THE SUKKAH COMPANY, LLC                                   JURY TRIAL DEMANDED
    MICHA KAPLAN
                           Defendants.



                                  (FIRST) AMENDED ANSWER,
                           AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS


         Defendants Micha Kaplan (“Kaplan”) and The Sukkah Company, LLC (“TSC”), hereby

submit this Answer and Counterclaims to the First Amended Complaint of Nir Weiss

(“Weiss”).1 The Answer, Affirmative Defenses, and Counterclaims are as follows:

                                           NATURE OF THE ACTION

         1.     Defendants admit the allegations of Paragraph 1 of the Plaintiff’s First Amended

Complaint in so far as those allegations are a characterization of Plaintiff’s action, but deny

any other factual or legal assertions included or implicit in Paragraph 1 of the Complaint.

                                                      PARTIES

         2.     Defendants admit the allegations in ¶ 2 of the Complaint. The Plaintiff as alleged

in ¶ 2 of the Complaint is also identified as the Counterclaim-Defendant below.




1 References herein to the “Complaint” are to the Corrected First Amended Complaint (ECF No. 19) unless otherwise
indicated.
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 2 of 21 PageID #: 198




       3.   Defendants admit the allegations in ¶ 3 of the Complaint. Defendant TSC as

alleged in ¶ 3 of the Complaint is also identified as one of the Counterclaim-Plaintiffs below.

       4.   Defendants deny the allegations in ¶ 4 of the Complaint, but in so far as Plaintiff

intended to identify Defendant Micha Kaplan as a United States individual with an address at

1418 East 28th Street, Brooklyn, NY 11210, Defendants admit same. Defendant Kaplan as

alleged in ¶ 4 of the Complaint is also identified as one of the Counterclaim-Plaintiffs below.

       5.   Defendants admit the allegations in ¶ 5 of the Complaint.

       6.   Defendants deny the allegations in ¶ 6 of the Complaint.

       7.   The allegations in ¶ 7 of the Complaint are legal conclusions; Defendants neither

admit nor deny same, but leave Plaintiff to its proofs. To the extent the allegations of this

paragraph are factual, Defendants deny same.

                                 JURISDICTION AND VENUE

       8.   The allegations in ¶ 8 of the Complaint are legal conclusions; Defendants neither

              admit nor deny same, but leave Plaintiff to its proofs. To the extent the

              allegations of this paragraph are factual, Defendants deny same.

       9.   Defendants deny the allegations in ¶ 9 of the Complaint.

       10. The allegations in ¶ 10 of the Complaint are legal conclusions; Defendants

              neither admit nor deny same, but leave Plaintiff to its proofs. To the extent

              that any allegations therein are factual in nature, Defendants deny same.

                                PLAINTIFF’S “BACKGROUND”

       11. Defendants lack information sufficient to admit or deny the allegations of ¶ 11 of

              the Complaint.




                                               -2-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 3 of 21 PageID #: 199




     12. Defendants deny the allegations of ¶ 12 of the Complaint.

     13. Paragraph 13 of the Complaint asserts a legal conclusion as to “common law

            rights,” which Defendants neither admit nor deny, leaving Plaintiff to its proofs.

            Defendants lack information sufficient to admit or deny the factual allegations

            ¶ 13 of the Complaint; Defendants admit the existence of Trademark

            Registration 5894287.

     14. Paragraph 14 of the Complaint asserts a legal conclusion as to “common law

            rights,” which Defendants neither admit nor deny, leaving Plaintiff to its proofs.

            Defendants lack information sufficient to admit or deny the factual allegations

            ¶ 14 of the Complaint; Defendants admit the existence of Trademark

            Registration 5847223.

     15. The allegation in ¶ 15 of the Complaint is a legal conclusion which Defendants

            neither admit nor deny, except that Defendants categorically deny the

            allegation of constructive notice with respect to the registration on the

            Supplemental Register of CLASSIC SUKKAH, which is definitively not

            constructive notice.

     16. The allegations in ¶ 16 of the Complaint are legal conclusions which Defendants

            neither admit nor deny; to the extent that any allegations therein are factual in

            nature, Defendants deny same.

     17. Defendants lack information sufficient to admit or deny the allegations of ¶ 17 of

            the Complaint.




                                            -3-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 4 of 21 PageID #: 200




     18. Defendants lack information sufficient to admit or deny the allegations of ¶ 18 of

            the Complaint.

     19. Defendants deny the allegations of ¶ 19 of the Complaint.

     20. Defendants lack information sufficient to admit or deny the allegations of ¶ 20 of

            the Complaint.

     21. Defendants lack information sufficient to admit or deny the allegations of ¶ 21 of

            the Complaint.

     22. Defendants lack information sufficient to admit or deny the allegations of ¶ 22 of

            the Complaint.

     23. The allegation in ¶ 23 of the Complaint is a legal conclusion which Defendants

            neither admit nor deny, except to point out that the allegation in¶ 23 misstates

            the relevant law, eliding important qualifications to the doctrine referenced.

            To the extent that any allegations in ¶ 23 are factual, Defendants deny same.

     24. The allegation in ¶ 24 of the Complaint is a legal conclusion which Defendants

            neither admit nor deny. To the extent that the allegation of ¶ 24 is an

            allegation of fact, Defendants deny same.

     25. Defendants lack information sufficient to admit or deny the allegations of ¶ 25 of

            the Complaint.

     26. Defendants lack information sufficient to admit or deny the allegations of ¶ 25 of

            the Complaint; in addition, the allegation in ¶ 25 of the Complaint is a legal

            conclusion which Defendants neither admit nor deny.

     27. Defendants deny the allegations of ¶ 27 of the Complaint.




                                            -4-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 5 of 21 PageID #: 201




     28. Defendants deny the allegations of ¶ 28 of the Complaint.

     29. Defendants admit the allegations of ¶ 29 of the Complaint.

     30. Defendants deny the allegations of ¶ 30 of the Complaint.

     31. Defendants deny the allegations of ¶ 31 of the Complaint.

     32. Defendants deny the allegations of ¶ 32 of the Complaint. Defendants reject

            Plaintiff’s use of the term, “Infringing Marks,” as it incorporates a legal

            conclusion.

     33. Defendants reject Plaintiff’s use of the term, “Infringing Marks,” as it

            incorporates a legal conclusion. Defendants deny any factual allegations of

            ¶ 33.

     34. Defendants reject Plaintiff’s use of the term, “Infringing Marks,” as it

            incorporates a legal conclusion. Defendants admit that the wording referred to

            in ¶ 34 is identical.

     35. Defendants reject Plaintiff’s use of the term, “Infringing Marks,” as it

            incorporates a legal conclusion. Defendants deny the allegations of ¶ 35 as

            they consist of a legal conclusion.

     36. The allegations of ¶ 36 are legal conclusions; to the extent the allegations of this

            paragraph are factual, Defendants deny same.

     37. The allegations of ¶ 37 are legal conclusions; to the extent the allegations of this

            paragraph are factual, Defendants deny same.

     38. The allegations of ¶ 38 are legal conclusions; to the extent the allegations of this

            paragraph are factual, Defendants deny same.




                                             -5-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 6 of 21 PageID #: 202




     39. Defendants lack information sufficient to admit or deny the allegations of ¶ 39 of

            the Complaint. In addition, Defendants reject Plaintiff’s use of the term,

            “Infringing Marks,” as it incorporates a legal conclusion.

     40. Defendants deny the allegations of ¶ 40 of the Complaint.

     41. Defendants lack information sufficient to admit or deny the allegations of ¶ 41 of

            the Complaint.

     42. Defendants admit the allegations of ¶ 42 of the Complaint, except Defendants

            reject Plaintiff’s use of the term, “Infringing Marks,” as it incorporates a legal

            conclusion.

     43. Defendants deny the allegations of ¶ 43 of the Complaint.

                             PLAINTIFF’S CLAIMS FOR RELIEF

                                        COUNT ONE

     44. Defendants incorporate by reference the responses to the

            allegations in the foregoing paragraphs of this Answer.

     45. Defendants admit the allegations of ¶ 45 of the Complaint, except as qualified

            and limited by the responses in the foregoing paragraphs of this Answer.

     46. Defendants deny the allegations of ¶ 46 of the Complaint.

     47. Defendants deny the allegations of ¶ 47 of the Complaint.

     48. Defendants deny the allegations of ¶ 48 of the Complaint.

     49. Defendants deny the allegations of ¶ 49 of the Complaint.

     50. Defendants deny the allegations of ¶ 50 of the Complaint.




                                             -6-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 7 of 21 PageID #: 203




                                     COUNT TWO

     51. Defendants incorporate by reference the responses to the

           allegations in the foregoing paragraphs of this Answer.

     52. Defendants deny the allegations of ¶ 52 of the Complaint.

     53. Defendants deny the allegations of ¶ 53 of the Complaint.

     54. Defendants deny the allegations of ¶ 54 of the Complaint.

     55. Defendants deny the allegations of ¶ 55 of the Complaint.

     56. Defendants deny the allegations of ¶ 56 of the Complaint.

     57. Defendants deny the allegations of ¶ 57 of the Complaint.

     58. Defendants deny the allegations of ¶ 58 of the Complaint.

     59. Defendants deny the allegations of ¶ 59 of the Complaint.

     60. Defendants deny the allegations of ¶ 60 of the Complaint.

                                    COUNT THREE

     61. Defendants incorporates by reference the responses to the

           allegations in the foregoing paragraphs of this Answer.

     62. Defendants admit the allegations of ¶ 62 of the Complaint.

     63. Defendants deny the allegations of ¶ 63 of the Complaint.

     64. Defendants deny the allegations of ¶ 64 of the Complaint.

     65. Defendants deny the allegations of ¶ 65 of the Complaint.

     66. Defendants deny the allegations of ¶ 66 of the Complaint.

     67. Defendants deny the allegations of ¶ 67 of the Complaint.

     68. Defendants deny the allegations of ¶ 68 of the Complaint.




                                          -7-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 8 of 21 PageID #: 204




       69. Defendants deny the allegations of ¶ 69 of the Complaint.



                                  AFFIRMATIVE DEFENSES

       Defendants asserts the following affirmative defenses without assuming any burden

of production or proof that would not otherwise fall on Defendants. Defendants further

expressly reserves the right to assert additional defenses should any such additional

defenses be revealed in the course of further proceedings.

                                 First Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff’s alleged trademarks are invalid and

unenforceable.

                                  Second Affirmative Defense

       Plaintiff’s claims are barred by the doctrine of unclean hands, including, inter alia,

fraud by affirmative misrepresentation upon the Trademark Office.

                                    Third Affirmative Defense

       Plaintiff’s claims are barred by the statute of limitations or by the doctrine of laches.

                                   Fourth Affirmative Defense

       Plaintiff’s claims are barred by the doctrines of waiver, acquiescence, or estoppel.

                                    Fifth Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff is not making “trademark use” of the

marks in question.

                                    Sixth Affirmative Defense

       Defendants’ conduct was made in good faith and without willfulness.




                                               -8-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 9 of 21 PageID #: 205




                                     COUNTERCLAIMS

       Defendants/Counterclaim-Plaintiffs Micha Kaplan and The Sukkah Company, LLC, for

its Counterclaims against Plaintiff/Counterclaim-Defendant Nir Weiss, alleges as follows:

       Nature of the Action, Parties, Jurisdiction:

       70. Defendants’ counterclaim is a claim for (a) cancellation pursuant to

              15 U.S.C. § 1119 of US Trademark Registration No. 5,894,287 for ROYAL

              SUKKAH, (b) cancellation of US Trademark Registration No. 5,847,223 for

              CLASSIC SUKKAH, (c) a declaration that US Trademark Registration

              No. 5,847,223 for CLASSIC SUKKAH is unenforceable against Defendants and

              that CLASSIC SUKKAH has not acquired secondary meaning, and (d) a

              declaration that use by TSC of those terms does not constitute infringement of

              any trademark rights of Weiss.

       71. The Parties are as defined by Plaintiff in ¶¶ 2, 3, and 4 of the Complaint, which

              allegations were admitted by Defendants in ¶¶ 2, 3, and 4 above.

       72. This action arises under the Trademark Law of the United States

              (15 U.S.C. § 1051, et seq., the “Lanham Act”). This Court has subject matter

              jurisdiction pursuant to 15 U.S.C. §§ 1119 and 1121, 28 U.S.C. §§ 1331 and

              1338 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for the

              purpose of granting the declaratory relief sought herein.

       73. This Court has personal jurisdiction over Plaintiff and venue is proper in this

              District because Plaintiff has consented to personal jurisdiction and venue by




                                               -9-
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 10 of 21 PageID #: 206




             filing its Complaint against TSC, and on information and belief, because

             Plaintiff resides in this district and venue.

      Facts Common to All Counts:

      74. The term SUKKAH is a transliteration of a Hebrew word which identifies a

             temporary shelter structure for use during the Jewish holiday of Sukkot.

      75. In any event, as to both registrations at issue, Weiss explicitly disclaimed the

             term SUKKAH, making no claim to the exclusive right to use that term except as

             part of the applied-for marks.

      76. SUKKAH is, in fact, the generic term for the temporary shelter structure used

             during the relevant holiday.

      CLASSIC SUKKAH – Merely Descriptive, Laudatory, and Highly Descriptive:

      77. The term CLASSIC has a common meaning in English that generally encompasses

             either “remarkably typical” or “judged over time to be of high quality.”

      78. The term CLASSIC, as used in this context, is being used either to extol some

             feature or attribute of the goods, to the effect that the sukkahs are “judged over

             time to be of high quality,” or to simply describe the goods, to the effect that

             the sukkahs are “remarkably typical.”

      79. The term CLASSIC as applied to sukkahs, directly and immediately conveys a

             desirable characteristic of the goods, or the nature of the goods.

      80. The term CLASSIC, as applied to sukkahs, is (at least) “merely descriptive,” which

             is to say that the term has not acquired secondary meaning sufficient to allow

             it to function as a trademark.




                                              - 10 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 11 of 21 PageID #: 207




      81. In fact, while (of course) the term CLASSIC is not a generic term applicable to the

             temporary shelter structures in question, CLASSIC in this context is so highly

             descriptive as to be essentially incapable of acquiring secondary meaning

             sufficient to serve as a trademark.

      82. In the alternative, the term CLASSIC is “highly descriptive” as to require a greater

             than usual evidentiary burden in order to prove secondary meaning.

      CLASSIC SUKKAH – Merely Descriptive by Plaintiff’s Own Admission:

      83. In October of 2018, the Examiner reviewing the application that eventually

             matured into Registration No. 5,847,223 made an explicit determination that

             the term CLASSIC SUKKAH was “merely descriptive” of the goods in question,

             and gave the Plaintiff (qua Applicant) the choice of making a claim that the

             term CLASSIC SUKKAH had acquired secondary meaning or amending the

             application to the Supplemental Register.

      84. Counterclaim-Defendant Weiss did not submit any claim or argument to the

             Examiner that the CLASSIC SUKKAH had acquired any secondary meaning.

      85. Instead, on July 12, 2019, Mr. Weiss amended the relevant application to the

             “Supplemental Register” of the PTO.

      86. The amendment to the Supplemental Register constitutes an admission by Mr.

             Weiss that – at least as of July 2019 – CLASSIC SUKKAH was “merely

             descriptive,” which is to say that the term had not acquired secondary meaning

             sufficient to allow it to function as a trademark.




                                             - 11 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 12 of 21 PageID #: 208




      87. Since July 2019, any use by Weiss of the term CLASSIC SUKKAH has not been

             exclusive or substantially exclusive.

      88. Plaintiff/Counterclaim-Defendant Weiss has himself alleged the existence of at

             least one contemporaneous user of the term CLASSIC SUKKAH, to wit,

             Defendants, in his own Amended Complaint.

      The Supplemental Registration is Damaging to Defendants:

      89. Plaintiff has asserted that it has common-law rights in the term CLASSIC

             SUKKAH, and has brought this action in part to enforce those claimed rights.

      90. Plaintiff has further asserted that it has enforceable rights in the term CLASSIC

             SUKKAH based on the registration on the Supplemental Register of that term,

             and has brought this action in part to enforce those claimed rights.

      91. Elements or parts of the remedies Plaintiff seeks are based, at least in part, on

             the registration on the Supplemental Register of CLASSIC SUKKAH.

      ROYAL SUKKAH – Merely Descriptive and Laudatory:

      92. The term ROYAL has a common meaning in English that generally encompasses

             “of or relating to a king, queen, or other sovereign; suitable for royalty.”

      93. As a matter of Jewish religious doctrine, the temporary structures in question

             are understood to host, over the course of the relevant holiday, at least one

             royal visitor.

      94. As a matter of Jewish religious doctrine, every sukkah ever built will host at least

             one king, one prince, and arguably a queen.




                                             - 12 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 13 of 21 PageID #: 209




      95. Therefore, every sukkah sold by Plaintiff, every sukkah sold by Defendants, and

             every sukkah sold by any third party is necessarily “relating to a king, queen,

             or other sovereign,” and is necessarily “suitable for royalty.”

      96. The term ROYAL SUKKAH directly and immediately conveys one or more of:

             (a) the intended purpose, function, or use of the goods; (b) a desirable

             characteristic of the goods; or (c) the nature of the goods.

      97. The term ROYAL SUKKAH is merely descriptive, which is to say that it is a

             descriptive term that has not acquired secondary meaning sufficient to allow it

             to function as a trademark.

      98. In addition, the term ROYAL is also commonly understood to be a laudatory

             term, indicating qualitative excellence.

      99. In this manner, ROYAL is very much like IMPERIAL, or BLUE RIBBON, or GOLD

             MEDAL in its implication, meaning, and function.

      100. If a ROYAL SUKKAH can be understood to “add royalty” to the holiday, the term

             is simply laudatory, extolling a feature or attribute of the goods.

      101. A laudatory term falls into the descriptive category, and requires acquired

             secondary meaning in order to function as a trademark.

      102. ROYAL SUKKAH is laudatory, which is to say, descriptive, and so requires

             acquired secondary meaning in order to function as a trademark.

      103. The term ROYAL SUKKAH has not acquired the necessary secondary meaning.

      104. U.S. Trademark Registration No. 5894287 for the mark ROYAL SUKKAH exists on

             the Principal Register of the US Patent and Trademark Office.




                                             - 13 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 14 of 21 PageID #: 210




      105. The allowance (ex parte) of that registration by the USPTO Examiner may be

             understood by some to be a determination by the Examiner that ROYAL

             SUKKAH is not “merely descriptive,” but is inherently distinctive.

      106. That determination was made without the benefit of adversarial proceedings.

      107. The Examiner was apparently unaware of the inherently “royal” nature of all

             sukkahs, and did not recognize the descriptive aspect of the term ROYAL as

             applied to the goods in question.

      108. That determination was incorrect.

      Communications Between Weiss and Kaplan:

      109. Over the past years, there has been some direct communications between

             Plaintiff/Counterclaim-Defendant Weiss and Defendant/Counterclaim-Plaintiff

             Kaplan.

      110. Based on those communications, Kaplan understood that Weiss himself did not

             think he had legally enforceable exclusive rights to the terms CLASSIC or

             ROYAL in connection with the goods in question.

      111. Specifically, Weiss offered to pay Kaplan in order to coerce Kaplan to stop using

             those terms.

      112. Kaplan took that offer to imply that Weiss could not otherwise block Kaplan’s

             use of the terms.

      113. Kaplan made two suggestions as to amount in response to Weiss’s offer to pay,

             but when Weiss rejected those, Kaplan considered the matter closed and

             continued to use the terms as before.




                                           - 14 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 15 of 21 PageID #: 211




      114. On receipt of the 2019 letter, Defendants sought advice of counsel, and behaved

             in accordance with the advice received.

                                   FIRST COUNTERCLAIM
                          CANCELLATION OF REGISTRATION NO. 5,894,287

      115. Counterclaim-Plaintiffs repeat and incorporate the allegations of the foregoing

             paragraphs of these counterclaims.

      116. Pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, this Court is

             empowered to order the cancellation of a trademark registration in any civil

             action involving a registered mark.

      117. The term ROYAL, as used by Plaintiff, is merely laudatory and descriptive, and is

             without secondary meaning or distinctiveness.

      118. The term ROYAL SUKKAH, as used by Plaintiff on or in connection with Plaintiff’s

             goods, is merely laudatory and descriptive of those goods, and is without

             secondary meaning or distinctiveness.

      119. The Registration should therefore be canceled in its entirety.

                                  SECOND COUNTERCLAIM
                          CANCELLATION OF REGISTRATION NO. 5,847,223

      120. Counterclaim-Plaintiffs repeat and incorporate the allegations of the foregoing

             paragraphs of these counterclaims.

      121. Pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, this Court is

             empowered to order the cancellation of a trademark registration in any civil

             action involving a registered mark.




                                            - 15 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 16 of 21 PageID #: 212




      122. The term CLASSIC, as used by Plaintiff, is merely laudatory and descriptive, and

             is without secondary meaning or distinctiveness.

      123. The term CLASSIC SUKKAH, as used by Plaintiff on or in connection with

             Plaintiff’s goods, is merely laudatory and descriptive of those goods, and is

             without secondary meaning or distinctiveness.

      124. Defendants are damaged by the continuing presence of the Registration, even on

             the Supplemental Register, by dint of Plaintiff’s reliance on same in pursuing

             this action and the remedies Plaintiff demands.

      125. In the alternative, the term CLASSIC SUKKAH is so highly descriptive as to be

             incapable of acquiring secondary meaning, and as such should not be allowed

             continuing registration on the Supplemental Register.

      126. The Registration should be canceled in its entirety because the purported mark

             damages the Defendant by its very existence, or because it is improperly

             included in the Supplemental Register.

                                  THIRD COUNTERCLAIM
                   DECLARATORY JUDGMENT CONCERNING REGISTRATION 5,847,223

      127. Counterclaim-Plaintiffs repeat and incorporate the allegations of the foregoing

             paragraphs of these counterclaims.

      128. Plaintiff’s allegations in the Corrected First Amended Complaint (ECF No. 19)

             give rise to a case of actual controversy between the Parties within the

             meaning of 28 U.S.C. § 2201.

      129. As an alternative to cancellation of Registration 5,847,223 (CLASSIC SUKKAH),

             this Counterclaim seeks a declaration that US Registration 5,847,223 is




                                            - 16 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 17 of 21 PageID #: 213




               unenforceable against Defendants and that the term CLASSIC SUKKAH has not

               acquired distinctiveness or secondary meaning.

                                       FOURTH COUNTERCLAIM
                                        DECLARATORY JUDGMENT

       130. This Counterclaim seeks a declaration under the Federal Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, that Defendants’ marketing and sale of their Sukkah shelters

does not infringe upon Plaintiff’s alleged trademark rights, nor do those actions constitute

false designation of origin or unfair competition, under the Lanham Act, common law, or NY

State law.

       131. Plaintiff’s allegations in the Corrected First Amended Complaint (ECF No. 19)

give rise to a case of actual controversy between the Parties within the meaning of 28 U.S.C.

§ 2201.

       132. At issue in this lawsuit is Defendants’ right to manufacture, market and sell its

Sukkah shelter product throughout the United States.

       133. Plaintiff’s claims against Defendants are without merit. Defendants have not

committed and are not committing any acts of trademark infringement or unfair competition

in violation of Plaintiff’s alleged trademark rights.

       134. The trademark rights claimed by Plaintiff in the term CLASSIC SUKKAH are

invalid and unenforceable.

       135. The trademark rights claimed by Plaintiff in the term ROYAL SUKKAH are invalid

and unenforceable.




                                               - 17 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 18 of 21 PageID #: 214




       136. There is no likelihood that any consumers have been and/or will be confused,

mistaken, and/or deceived into believing that Plaintiff is the source or origin of Defendants’

Sukkah shelters, or vice-versa.

       137. There is no likelihood that any consumers have been and/or will be confused,

mistaken, and/or deceived into believing that Plaintiff is affiliated, connected, and/or

otherwise associated with Defendants, and/or that Plaintiff is sponsoring and/or has

otherwise approved of Defendants’ business or products.

       138. TSC respectfully requests that the Court enter a declaration finding that

Defendants have not infringed upon any of Plaintiff’s alleged rights under the Lanham Act,

common law, or NY State law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendants deny that Plaintiff is entitled to any of the relief requested

in its Prayer for Relief, and in turn Defendants Micha Kaplan and The Sukkah Company, LLC

respectfully pray for judgment as follows:

       (a) That the Complaint and all of Plaintiff’s claims for relief therein be dismissed

             with prejudice;

       (b) That Defendants be adjudged to have not infringed upon Plaintiff’s Weiss

             Sukkah Marks, nor have Defendants been unjustly enriched;

       (c)   That no injunction issue against Defendants concerning any of its actions as

             alleged in the Complaint; and




                                              - 18 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 19 of 21 PageID #: 215




       (d) That Plaintiff take nothing by way of its Complaint, neither as damages,

             Defendants’ profits, treble damages, or attorney’s fees or costs under any

             statutory or common-law provision or doctrine.

       FURTHER, Defendants Micha Kaplan and The Sukkah Company, LLC qua

Counterclaim-Plaintiffs pray for judgment as follows:

       (e) That the Court enter an Order directing the Commissioner of Patents and

             Trademarks to cancel the registration of U.S. Trademark Registration

             No. 5,847,223;

       (f)   That the Court enter an Order directing the Commissioner of Patents and

             Trademarks to cancel the registration of U.S. Trademark Registration

             No. 5,894,287;

       (g) That the Court enter an Order declaring that U.S. Trademark Registration No.

             5,894,287 is unenforceable at least as against Defendants, and that CLASSIC

             SUKKAH remains “merely descriptive,” without acquired secondary meaning;

       (h) That the Court enter an Order declaring that TSC has not committed any acts of

             infringement, false designation of origin, or unfair competition under federal,

             state, or common law, and that TSC has the right to manufacture, market, and

             sell its Sukkah shelters using the terms CLASSIC and ROYAL;

       (i)   That Defendants be awarded costs of suit incurred herein, including attorneys’

             fees and expenses; and

       (j)   Such other and further relief as the Court may deem just and proper.




                                             - 19 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 20 of 21 PageID #: 216




                                JURY TRIAL DEMANDED

      Defendants hereby demand a trial by jury on the counter-claim issues so triable.




 Dated:       April 18, 2021                        Respectfully Submitted,

                                                          /s/Ben D Manevitz/


                                                          Ben D. Manevitz
                                                          Manevitz Law Firm, LLC
                                                          Attorney for Defendants
                                                          301 Route 17 North, Suite 800
                                                          Rutherford, NJ 07070-2581
                                                          ben@manevitzlaw.com
                                                          tel: (973) 594 - 6529
                                                          fax: (973) 689 - 9529




                                           - 20 -
Case 1:20-cv-04678-FB-RLM Document 30 Filed 04/18/21 Page 21 of 21 PageID #: 217


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 NIR WEISS,
                        Plaintiff,                Docket No.: 1:20-cv-04678-FB-RLM
              v.
 THE SUKKAH COMPANY, LLC                         JURY TRIAL DEMANDED
 MICHA KAPLAN
                        Defendants.



                                      AFFIDAVIT OF SERVICE

       I hereby certify that a true and complete copy of the foregoing (FIRST) AMENDED

ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS of Defendants Micha Kaplan and

The Sukkah Company, LLC was filed using the Court’s CM/ECF system, which will send

electronic notice of same to all counsel of record. In addition, an additional copy of the

document was served on Plaintiff by email to Plaintiff’s counsel.


  Dated:           April 18, 2021                      Respectfully Submitted,

                                                             /s/Ben D Manevitz/


                                                             Ben D. Manevitz
                                                             Manevitz Law Firm, LLC
                                                             Attorney for Defendants
                                                             301 Route 17 North, Suite 800
                                                             Rutherford, NJ 07070-2581
                                                             ben@manevitzlaw.com
                                                             tel: (973) 594 - 6529
                                                             fax: (973) 689 - 9529
